



EXHIBIT 10b


VERIZON COMMUNICATIONS INC. LONG-TERM INCENTIVE PLAN
2019 PERFORMANCE STOCK UNIT AGREEMENT




AGREEMENT between Verizon Communications Inc. (“Verizon” or the “Company”) and
you (the “Participant”) and your heirs and beneficiaries.
1. Purpose of Agreement. The purpose of this Agreement is to provide a grant of
performance stock units (“PSUs”) to the Participant.
2. Agreement. This Agreement is entered into pursuant to the 2017 Verizon
Communications Inc. Long-Term Incentive Plan (the “Plan”), and evidences the
grant of a performance stock unit award in the form of PSUs pursuant to the
Plan. In consideration of the benefits described in this Agreement, which
Participant acknowledges are good, valuable and sufficient consideration, the
Participant agrees to comply with the terms and conditions of this Agreement,
including the Participant’s obligations and restrictions set forth in Exhibit A
to this Agreement and the Participant’s non-competition, non-solicitation,
confidentiality and other obligations and restrictions set forth in Exhibit B to
this Agreement, both of which are incorporated into and are a part of the
Agreement. The PSUs and this Agreement are subject to the terms and provisions
of the Plan. By executing this Agreement, the Participant agrees to be bound by
the terms and provisions of the Plan and this Agreement, including but not
limited to the Participant’s obligations and restrictions set forth in Exhibits
A and B to this Agreement. In addition, the Participant agrees to be bound by
the actions of the Human Resources Committee of Verizon’s Board of Directors or
any successor thereto (the “Committee”), and any designee of the Committee (to
the extent that such actions are exercised in accordance with the terms of the
Plan and this Agreement). If there is a conflict between the terms of the Plan
and the terms of this Agreement, the terms of this Agreement shall control.
3. Contingency. The grant of PSUs is contingent on the Participant’s timely
acceptance of this Agreement and satisfaction of the other conditions contained
in it. Acceptance shall be through execution of the Agreement as set forth in
paragraph 21. If the Participant does not accept this Agreement by the close of
business on May 31, 2019, the Participant shall not be entitled to this grant of
PSUs regardless of the extent to which the requirements in paragraph 5
(“Vesting”) are satisfied. In addition, to the extent a Participant is on a
Company approved leave of absence, including but not limited to short-term
disability leave, he or she will not be entitled to this grant of PSUs until
such time as he or she returns to work with Verizon or a Related Company (as
defined in paragraph 13) and accepts this Agreement within the time period
established by the Company.
4. Number of Units. The Participant is granted the number of PSUs as specified
in the Participant’s account under the 2019 PSU grant, administered by Fidelity
Investments or any successor thereto (“Fidelity”). A PSU is a hypothetical share
of Verizon’s common stock. The value of a PSU on any given date shall be equal
to the closing price of Verizon’s common stock on the New York Stock Exchange
(“NYSE”) as of such date. A Dividend Equivalent Unit (“DEU”) or fraction thereof
shall be added to each PSU each time that a dividend is paid on Verizon’s common
stock with respect to each dividend record date that occurs after the date of
grant and prior to the payment of a PSU. The amount of each DEU shall be equal
to the corresponding dividend paid on a share of Verizon’s common stock. The DEU
shall be converted into PSUs or fractions thereof based upon the closing price
of Verizon’s common stock traded on the NYSE on the dividend payment date of
each declared dividend on Verizon’s common stock, and such PSUs or fractions
thereof shall be added to the Participant’s PSU balance. DEUs that are credited
will be subject to the same vesting, termination and other terms as the PSUs to
which they relate. To the extent that Fidelity or the Company makes an error,
including but not limited to an administrative error with respect to the number
or value of the PSUs granted to the Participant under this Agreement, the DEUs
credited to the Participant’s account or the amount of the final award payment,
the Company or Fidelity specifically reserves the right to correct such error at
any time and the Participant agrees that he or she shall be legally bound by any
corrective action taken by the Company or Fidelity.
5. Vesting.
(a) General. The Participant shall vest in the PSUs to the extent provided in
paragraph 5(b) (“Performance Requirement”) only if the Participant satisfies the
requirements of paragraph 5(c) (“Three-Year Continuous Employment Requirement”),
except as otherwise provided in paragraph 7 (“Early Cancellation/Accelerated
Vesting of PSUs”).
(b) Performance Requirement.
(1) General. The number of PSUs granted to the Participant, as specified in the
Participant’s account under the 2019 PSU grant, is referred to as the “Target
Number of PSUs.” The vesting of two-thirds (2/3) of the Target Number of PSUs
(the “Target Number of TSR PSUs”) will be determined with reference to total
shareholder return metrics as provided in paragraph 5(b)(2). The vesting of
one-third (1/3) of the Target Number of PSUs (the “Target Number of FCF PSUs”)
will be determined with reference to free cash flow metrics as provided in
paragraph 5(b)(3). The total number of PSUs that vest will range from 0 to 200%
of the Target Number of PSUs and will equal the sum of the Target Number of TSR
PSUs that are eligible to vest pursuant to paragraph 5(b)(2) plus the Target
Number of FCF PSUs that are eligible to vest pursuant to paragraph 5(b)(3).
Notwithstanding anything in this paragraph 5(b), in all cases vesting remains
subject to the requirements of paragraphs 5(c) and 7.


1



--------------------------------------------------------------------------------





(2) TSR Metric. The percentage of the Target Number of TSR PSUs that shall vest
will be based on the TSR (as defined below) of Verizon’s common stock during the
three-year period beginning January 1, 2019, and ending at the close of business
on December 31, 2021 (the “Award Cycle”), relative to the TSR of the common
stock of each of the companies in the Related Dow Peers for the Award Cycle. The
“Related Dow Peers” are the companies (other than Verizon) in the Dow Jones
Industrial Average (Dow) Index and also including the five largest industry
companies that are not in the Dow, as determined by the Committee and as
constituted at the close of business on March 8, 2019. Notwithstanding paragraph
5(c), no portion of the Target Number of TSR PSUs shall vest unless the
Committee determines that the Verizon Relative TSR Position (as defined below)
is greater than 27. If the Committee determines that the Verizon Relative TSR
Position is greater than 27, the percentage of the Target Number of TSR PSUs
that shall vest (plus any additional PSUs added with respect to DEUs credited on
the Target Number of TSR PSUs over the Award Cycle) will equal the Verizon TSR
Vested Percentage (as defined below). For example, if (a) the Participant is
granted 1,000 PSUs, and (b) those PSUs are credited with an additional 200 PSUs
as a result of DEUs paid over the Award Cycle, and (c) the Verizon TSR Vested
Percentage is 79%, 632 PSUs shall vest based on TSR (which is the 1,000 PSUs +
200 PSUs from DEUs, times 2/3 to reflect the portion of the total PSUs that will
become eligible to vest with reference to TSR, times the Verizon TSR Vested
Percentage of 79%).
(3) FCF Metric. The percentage of the Target Number of FCF PSUs that shall vest
will be based on Verizon’s FCF (as defined below) for the Award Cycle.
Notwithstanding paragraph 5(c), no portion of the Target Number of FCF PSUs
shall vest unless the Committee determines that Verizon’s FCF for the Award
Cycle is greater than or equal to $XXB. If the Committee determines that
Verizon’s FCF for the Award Cycle is greater than or equal to $XXB, the
percentage of the Target Number of FCF PSUs that shall vest (plus any additional
PSUs added with respect to DEUs credited on the Target Number of FCF PSUs over
the Award Cycle) will equal the Verizon FCF Vested Percentage (as defined
below). For example, if (a) the Participant is granted 1,000 PSUs, and (b) those
PSUs are credited with an additional 200 PSUs as a result of DEUs paid over the
Award Cycle, and (c) the Verizon FCF Vested Percentage is 125%, 500 PSUs shall
vest based on FCF (which is the 1,000 PSUs + 200 PSUs from DEUs, times 1/3 to
reflect the portion of the total PSUs that will become eligible to vest with
reference to FCF, times the Verizon FCF Vested Percentage of 125%).
(4) Definitions. For purposes of the performance requirement and payout formula
set forth in paragraphs 5(b)(1) through 5(b)(3)—
(i) “Verizon TSR Vested Percentage” shall be an amount (between 0% and 200%),
which is based on Verizon’s Relative TSR Position, as provided in the following
table:
Verizon Relative TSR Position
Verizon TSR Vested Percentage
1 through 4
200%
5
177%
6
170%
7
163%
8
156%
9
149%
10
142%
11
135%
12
128%
13
121%
14
114%
15
107%
16
100%
17
93%
18
86%
19
79%
20
72%
21
65%
22
58%
23
51%
24
44%
25
37%
26
30%
27 through 35
0%





2

--------------------------------------------------------------------------------





(ii) “Verizon Relative TSR Position” shall be based upon Verizon’s rank during
the Award Cycle among the Related Dow Peers in terms of TSR. The Committee shall
determine the Verizon TSR Vested Percentage and the Verizon Relative TSR
Position for the period. The Committee will make adjustments to preserve the
intended incentives should the common stock of any Related Dow Peer cease to be
publicly traded during the Award Cycle. The Committee’s determinations shall be
final and binding.
(iii) “TSR” or “Total Shareholder Return” shall mean the change in the price of
a share of common stock from the beginning of a period until the end of the
applicable period, adjusted to reflect the reinvestment of dividends (if any)
and as may be necessary to take into account stock splits or other events
similar to those described in Section 4.3 of the Plan. The Committee shall
determine TSR in accordance with its standard practice and its determinations
shall be final and binding.
(iv) “Verizon FCF Vested Percentage” shall be an amount (between 0% and 200%),
which is based on Verizon’s FCF, as provided in the following table:
Verizon FCF (in Billions)
Verizon FCF Vested Percentage
Greater than $XX
200%
$XX
150%
$XX
100%
$XX
50%
Less than $XX
0%



If the Verizon FCF is $XXB or less but greater than $XXB, or less than $XXB but
greater than $XXB, or less than $XXB but greater than $XXB, the Verizon FCF
Vested Percentage will be interpolated on a straight-line basis between the
respective levels (for example, if the Verizon FCF is $XXB, the Verizon FCF
Vested Percentage will be 75%).
(v) “FCF” shall mean (a) the sum of Verizon’s net cash provided by operating
activities and Verizon’s net cash provided by financing and investing activities
attributable to device installment plan receivable securitizations minus (b)
capital expenditures, as such terms are used in Verizon’s consolidated financial
statements, on a consolidated basis for the Award Cycle. The Committee will (to
the extent necessary and without duplication) adjust such net cash less capital
expenditures to eliminate the financial impact of (i) acquisitions, divestitures
or changes in business structure; (ii) changes in legal, tax, accounting or
regulatory policy; and (iii) other items that are extraordinary in nature or not
deemed to be in the ordinary course of business. The Committee’s determination
of whether, and the extent to which, any such adjustment is necessary shall be
final and binding.
(c) Three-Year Continuous Employment Requirement. Except as otherwise determined
by the Committee, or except as otherwise provided in paragraph 7 (“Early
Cancellation/Accelerated Vesting of PSUs”), the PSUs shall vest only if the
Participant is continuously employed by the Company or a Related Company (as
defined in paragraph 13) from the date the PSUs are granted through the end of
the Award Cycle.
(d) Transfer. Transfer of employment from Verizon to a Related Company, from a
Related Company to Verizon, or from one Related Company to another Related
Company shall not constitute a separation from employment hereunder, and service
with a Related Company shall be treated as service with the Company for purposes
of the three-year continuous employment requirement in paragraph 5(c). If the
Participant transfers employment pursuant to this paragraph 5(d), the
Participant will still be required to satisfy the definition of “Retire” under
paragraph 7 of this Agreement in order to be eligible for the accelerated
vesting provisions in connection with a retirement.
6. Payment. All payments under this Agreement shall be made in cash. Subject to
paragraph 7(a), as soon as practicable after the end of the Award Cycle (but in
no event later than March 15, 2022), the value of the vested PSUs (minus any
withholding for taxes) shall be paid to the Participant. The amount of cash that
shall be paid (plus withholding for taxes) shall equal the number of vested PSUs
(as provided in paragraph 5(b)) times the closing price of Verizon’s common
stock on the NYSE as of the last trading day in the Award Cycle. If the
Participant dies before any payment due hereunder is made, such payment shall be
made to the Participant’s beneficiary, as designated under paragraph 11. Once a
payment has been made with respect to a PSU, the PSU shall be canceled; however,
all other terms of the Agreement, including but not limited to the Participant’s
obligations and restrictions set forth in Exhibits A and B to this Agreement,
shall remain in effect.
7. Early Cancellation/Accelerated Vesting of PSUs. Notwithstanding the
provisions of paragraph 5, PSUs may vest or be forfeited before the end of the
Award Cycle or may be forfeited before the payment date as follows:
(a) Termination for Cause. If the Participant’s employment by the Company or a
Related Company is terminated by the Company or a Related Company for Cause (as
defined below) at any time prior to the date that the PSUs are paid pursuant to
paragraph 6, the PSUs (whether vested or not) shall automatically terminate and
be cancelled as of the applicable termination date without payment of any
consideration by the Company and without any other action by the Participant.


3

--------------------------------------------------------------------------------





(b) Retirement Before July 1, 2019, Voluntary Separation On or Before December
31, 2021, or Other Separation Not Described in Paragraph 7(c). If the
Participant (i) Retires (as defined below) before July 1, 2019, (ii) voluntarily
separates from employment on or before December 31, 2021 for any reason other
than Retirement, or (iii) otherwise separates from employment on or before
December 31, 2021 under circumstances not described in paragraph 7(c), all the
PSUs shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Company and without
any other action by the Participant.
(c) Retirement After June 30, 2019, Involuntary Termination Without Cause On or
Before December 31, 2021, Termination Due to Death or Disability On or Before
December 31, 2021.
(1) This paragraph 7(c) shall apply if the Participant:
(i) Retires (as defined below) after June 30, 2019, or
(ii) Separates from employment by reason of an involuntary termination without
Cause (as determined by the Executive Vice President and Chief Administrative
Officer of Verizon (or his or her designee)), death, or Disability (as defined
below) on or before December 31, 2021.


(2) If the Participant separates from employment on or before December 31, 2021
under circumstances described in paragraph 7(c)(1), the Participant’s PSUs shall
be subject to the vesting provisions set forth in paragraph 5(a) and 5(b)
(without prorating the award), except that the three-year continuous employment
requirement set forth in paragraph 5(c) shall not apply, provided that the
Participant has not and does not commit a breach of any of the Participant’s
obligations and restrictions set forth in Exhibits A and B to this Agreement and
provided that the Participant executes, within the time prescribed by Verizon, a
separation agreement satisfactory to Verizon, which separation agreement will
include, among other terms, a general release waiving any claims the Participant
may have against Verizon and any Related Company and non-competition and
non-solicitation provisions that are no more restrictive than those contained in
Exhibit B (otherwise, paragraph 7(b) shall apply).
(3) Any PSUs that vest pursuant to paragraph 7(c)(2) shall be payable as soon as
practicable after the end of the Award Cycle (but in no event later than March
15, 2022).
(4) For purposes of this Agreement, the following definitions shall apply:
(i) “Cause” means (i) incompetence or negligence in the discharge of, or
inattention to or neglect of or failure to perform, the duties and
responsibilities assigned to the Participant; fraud, misappropriation or
embezzlement; or a material breach of the Verizon Code of Conduct (as in effect
at the relevant time) or any of the Participant’s obligations and restrictions
set forth in Exhibits A and B to this Agreement, all as determined by the
Executive Vice President and Chief Administrative Officer of Verizon (or his or
her designee) in his or her discretion, or (ii) commission of any felony of
which the Participant is finally adjudged guilty by a court of competent
jurisdiction.
(ii) “Disability” shall mean the total and permanent disability of the
Participant as defined by, or determined under, the Company’s long-term
disability benefit plan.


(iii) “Retire” and “Retirement” means: (i) to retire after having attained at
least 15 years of vesting service (as defined under the applicable Verizon
tax-qualified 401(k) savings plan) and a combination of age and years of vesting
service that equals or exceeds 75 points, or (ii) retirement under any other
circumstances determined in writing by the Executive Vice President and Chief
Administrative Officer of Verizon (or his or her designee), provided that, in
the case of either (i) or (ii) in this paragraph, the retirement was not
occasioned by a discharge for Cause. Notwithstanding the preceding sentence, if
the Participant is employed in the United Kingdom, “Retire” or “Retirement”
shall mean: (A) subject to applicable law, a termination of employment on the
grounds of age, provided that the Participant has attained at least age 65; or
(B) retirement under any other circumstances determined in writing by the
Executive Vice President and Chief Administrative Officer of Verizon (or his or
her designee), provided that, in the case of either (A) or (B) in this
paragraph, the retirement was not occasioned by a discharge for Cause.
(d) Change in Control. If a Participant is involuntarily terminated without
Cause within twelve (12) months following the occurrence of a Change in Control
of Verizon (as defined in the Plan) and before the end of the Award Cycle, the
PSUs shall vest and become payable (without prorating the award) by applying a
Verizon TSR Vested Percentage of 100%, and a Verizon FCF Vested Percentage of
100%, to the PSUs without regard to the performance requirements in paragraph
5(b) and the three-year continuous employment requirement in paragraph 5(c)
shall be deemed satisfied in full as if the Participant’s employment with the
Company or a Related Company had continued through the last day of the Award
Cycle; however, all other terms of the Agreement, including but not limited to
the Participant’s obligations and restrictions set forth in Exhibits A and B to
this Agreement, shall remain in effect. A Change in Control or an involuntary
termination without Cause that occurs after the end of the Award Cycle shall
have no effect on whether any PSUs vest or become payable under this paragraph
7(d). If both paragraph 7(c) and this paragraph 7(d) would otherwise apply in
the circumstances, this paragraph 7(d) shall control. All payments provided in
this paragraph 7(d) shall be made at their regularly scheduled time as specified
in paragraph 6.


4

--------------------------------------------------------------------------------





(e) Vesting Schedule. Except and to the extent provided in paragraphs 7(c) and
(d), nothing in this paragraph 7 shall alter the vesting schedule prescribed by
paragraph 5.
8. Shareholder Rights. The Participant shall have no rights as a shareholder
with respect to the PSUs. Except as provided in the Plan or in this Agreement,
no adjustment shall be made for dividends or other rights for which the record
date occurs while the PSUs are outstanding.
9. Amendment of Agreement. Except to the extent required by law or specifically
contemplated under this Agreement, neither the Committee nor the Executive Vice
President and Chief Administrative Officer of Verizon (or his or her designee)
may, without the written consent of the Participant, change any term, condition
or provision affecting the PSUs if the change would have a material adverse
effect upon the PSUs or the Participant’s rights thereto. Nothing in the
preceding sentence shall preclude the Committee or the Executive Vice President
and Chief Administrative Officer of Verizon (or his or her designee) from
exercising administrative discretion with respect to the Plan or this Agreement,
and the exercise of such discretion shall be final, conclusive and binding. This
discretion includes, but is not limited to, corrections of any errors, including
but not limited to any administrative errors, determining the total percentage
of PSUs that become payable, and determining whether the Participant has been
discharged for Cause, has a Disability, has Retired, has breached any of the
Participant’s obligations or restrictions set forth in Exhibits A and B to this
Agreement or has satisfied the requirements for vesting and payment under
paragraphs 5 and 7 of this Agreement.
10. Assignment. The PSUs shall not be assigned, pledged or transferred except by
will or by the laws of descent and distribution.
11. Beneficiary. The Participant shall designate a beneficiary in writing and in
such manner as is acceptable to the Executive Vice President and Chief
Administrative Officer of Verizon (or his or her designee). Each such
designation shall revoke all prior designations by the Participant with respect
to the Participant’s benefits under the Plan and shall be effective only when
filed by the Participant with the Company during the Participant’s lifetime. If
the Participant fails to so designate a beneficiary, or if no such designated
beneficiary survives the Participant, the Participant’s beneficiary shall be the
Participant’s estate.
12. Other Plans and Agreements. Any payment received by the Participant pursuant
to this Agreement shall not be taken into account as compensation in the
determination of the Participant’s benefits under any pension, savings, life
insurance, severance or other benefit plan maintained by Verizon or a Related
Company. The Participant acknowledges that this Agreement or any prior PSU
agreement shall not entitle the Participant to any other benefits under the Plan
or any other plans maintained by the Company or a Related Company.
13. Company and Related Company. For purposes of this Agreement, “Company” means
Verizon Communications Inc. “Related Company” means (a) any corporation,
partnership, joint venture, or other entity in which Verizon Communications Inc.
holds a direct or indirect ownership or proprietary interest of 50 percent or
more at any time during the term of this Agreement, or (b) any corporation,
partnership, joint venture, or other entity in which Verizon Communications Inc.
holds a direct or indirect ownership or other proprietary interest of less than
50 percent at any time during the term of this Agreement but which, in the
discretion of the Committee, is treated as a Related Company for purposes of
this Agreement.
14. Employment Status. The grant of the PSUs shall not be deemed to constitute a
contract of employment for a particular term between the Company or a Related
Company and the Participant, nor shall it constitute a right to remain in the
employ of any such Company or Related Company. In addition, acceptance of this
Agreement shall not be deemed to be a condition of continuing employment.
15. Withholding. The Participant acknowledges that he or she shall be
responsible for any taxes that arise in connection with this grant of PSUs, and
the Company shall make such arrangements as it deems necessary for withholding
of any taxes it determines are required to be withheld pursuant to any
applicable law or regulation.
16. Securities Laws. The Company shall not be required to make payment with
respect to any shares of common stock prior to the admission of such shares to
listing on any stock exchange on which the stock may then be listed and the
completion of any registration or qualification of such shares under any federal
or state law or rulings or regulations of any government body that the Company,
in its discretion, determines to be necessary or advisable.
17. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Committee in its
discretion, as described in paragraph 9. The Committee and the Audit Committee
may designate any individual or individuals to perform any of its functions
hereunder and utilize experts to assist in carrying out their duties hereunder.
18. Successors. This Agreement shall be binding upon, and inure to the benefit
of, any successor or successors of the Company and the person or entity to whom
the PSUs may have been transferred by will, the laws of descent and
distribution, or beneficiary designation. All terms and conditions of this
Agreement imposed upon the Participant shall, unless the context clearly
indicates otherwise, be deemed, in the event of the Participant’s death, to
refer to and be binding upon the Participant’s heirs and beneficiaries.
19. Construction. In the event that any provision of this Agreement is held
invalid or unenforceable, such provision shall be considered separate and apart
from the remainder of this Agreement, which shall remain in full force and
effect. In the event that any provision, including any of the Participant’s
obligations or restrictions set forth in Exhibits A and B to this Agreement, is
held to be unenforceable for


5

--------------------------------------------------------------------------------





being unduly broad as written, such provision shall be deemed amended to narrow
its application to the extent necessary to make the provision enforceable
according to applicable law and shall be enforced as amended. The PSUs are
intended to not be subject to any tax, interest or penalty under Section 409A of
the Code, and this Agreement shall be construed and interpreted consistent with
such intent.
20. Defined Terms. Except where the context clearly indicates otherwise, all
capitalized terms used herein shall have the definitions ascribed to them by the
Plan, and the terms of the Plan shall apply where appropriate.
21. Execution of Agreement. The Participant shall indicate his or her consent
and acknowledgment to the terms of this Agreement (including the Participant’s
obligations and restrictions set forth in Exhibits A and B to this Agreement)
and the Plan by executing this Agreement pursuant to the instructions provided
and otherwise shall comply with the requirements of paragraph 3. In addition, by
consenting to the terms of this Agreement and the Participant’s obligations and
restrictions set forth in Exhibits A and B to this Agreement, the Participant
expressly agrees and acknowledges that Fidelity may deliver all documents,
statements and notices associated with the Plan and this Agreement to the
Participant in electronic form. The Participant and Verizon hereby expressly
agree that the use of electronic media to indicate confirmation, consent,
signature, acceptance, agreement and delivery shall be legally valid and have
the same legal force and effect as if the Participant and Verizon executed this
Agreement (including the Participant’s obligations and restrictions set forth in
Exhibits A and B to this Agreement) in paper form.
22. Confidentiality. Except to the extent otherwise required by law, the
Participant shall not disclose, in whole or in part, any of the terms of this
Agreement. This paragraph 22 does not prevent the Participant from disclosing
the terms of this Agreement to the Participant’s spouse or beneficiary or to the
Participant’s legal, tax, or financial adviser, provided that the Participant
take all reasonable measures to assure that the individual to whom disclosure is
made does not disclose the terms of this Agreement to a third party except as
otherwise required by law.
23. Applicable Law. Except as expressly provided in Exhibit B, the validity,
construction, interpretation and effect of this Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to the conflicts of laws provisions thereof.
24. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Executive Vice President and Chief
Administrative Officer of Verizon at 1095 Avenue of the Americas, New York, New
York 10036 and any notice to the Participant shall be addressed to the
Participant at the current address shown on the payroll of the Company, or to
such other address as the Participant may designate to the Company in writing.
Any notice shall be delivered by hand, sent by telecopy, sent by overnight
carrier, or enclosed in a properly sealed envelope as stated above, registered
and deposited, postage prepaid, in a post office regularly maintained by the
United States Postal Service.
    
25. Dispute Resolution.


(a)    General. Except as otherwise provided in paragraph 26 below, all disputes
arising under or related to the Plan or this Agreement and all claims in which a
Participant seeks damages or other relief that relate in any way to PSUs or
other benefits of the Plan are subject to the dispute resolution procedure
described below in this paragraph 25.


(i)    For purposes of this Agreement, the term “Units Award Dispute” shall mean
any claim against the Company or a Related Company, other than Units Damages
Disputes described in paragraph (a)(ii) below, regarding (A) the interpretation
of the Plan or this Agreement, (B) any of the terms or conditions of the PSUs
issued under this Agreement, or (C) allegations of entitlement to PSUs or
additional PSUs, or any other benefits, under the Plan or this Agreement;
provided, however, that any dispute relating to the Participant’s obligations
and restrictions set forth in Exhibits A and B to this Agreement or to the
forfeiture of an award as a result of a breach of any of the Participant’s
obligations and restrictions set forth in Exhibits A and B to this Agreement
shall not be subject to the dispute resolution procedures provided for in this
paragraph 25.


(ii)     For purposes of this Agreement, the term “Units Damages Dispute” shall
mean any claims between the Participant and the Company or a Related Company (or
against the past or present directors, officers, employees, representatives, or
agents of the Company or a Related Company, whether acting in their capacity as
such or otherwise), that are related in any way to the Participant’s employment
or former employment, including claims of alleged employment discrimination,
wrongful termination, or violations of Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, 42 U.S.C. § 1981, the Fair Labor Standards Act, the Family Medical Leave
Act, the Sarbanes-Oxley Act, or any other U.S. federal, state or local law,
statute, regulation, or ordinance relating to employment or any common law
theories of recovery relating to employment, such as breach of contract, tort,
or public policy claims, in which the damages or other relief sought relate in
any way to PSUs or other benefits of the Plan or this Agreement.


(b)    Internal Dispute Resolution Procedure. All Units Award Disputes, and all
Units Damages Dispute alleging breach of contract, tort, or public policy claims
with respect to the Plan or this Agreement (collectively, “Plan Disputes”),
shall be referred in the first instance to the Verizon Employee Benefits
Committee (“EB Committee”) for resolution internally within Verizon. Except
where otherwise prohibited by law, all Plan Disputes must be filed in writing
with the EB Committee no later than one year from the date that the dispute
accrues. Consistent with paragraph 25(c)(i) of this Agreement, all decisions
relating to the enforceability of the limitations


6

--------------------------------------------------------------------------------





period contained herein shall be made by the arbitrator. To the fullest extent
permitted by law, the EB Committee shall have full power, discretion, and
authority to interpret the Plan and this Agreement and to decide all Plan
Disputes brought under this Plan and Agreement. Determinations made by the EB
Committee shall be final, conclusive and binding, subject only to review by
arbitration pursuant to paragraph (c) below under the arbitrary and capricious
standard of review. A Participant’s failure to refer a Plan Dispute to the EB
Committee for resolution will in no way impair the Company’s right to compel
arbitration or the enforceability of the waiver in paragraph 25(c)(ii).


(c)    Arbitration. All appeals from determinations by the EB Committee as
described in paragraph (b) above, and any Units Damages Dispute, shall be fully
and finally settled by arbitration administered by the American Arbitration
Association (“AAA”) on an individual basis (and not on a collective or class
action basis) before a single arbitrator pursuant to the AAA’s Commercial
Arbitration Rules in effect at the time any such arbitration is initiated. Any
such arbitration must be initiated in writing pursuant to the aforesaid rules of
the AAA no later than one year from the date that the claim accrues, except
where a longer limitations period is required by applicable law. However, a
Participant’s failure to initiate arbitration within one year will in no way
impair the Company’s right, exercised at its discretion, to compel arbitration
or the enforceability of the waiver in paragraph 25(c)(ii). Decisions about the
applicability of the limitations period contained herein shall be made by the
arbitrator. A copy of the AAA’s Commercial Arbitration Rules may be obtained
from Human Resources. The Participant agrees that the arbitration shall be held
at the office of the AAA nearest the place of the Participant’s most recent
employment by the Company or a Related Company, unless the parties agree in
writing to a different location. All claims by the Company or a Related Company
against the Participant, except for breaches of any of the Participant’s
obligations and restrictions set forth in Exhibits A and B to this Agreement,
may also be raised in such arbitration proceedings.


(i)    The arbitrator shall have the authority to determine whether any dispute
submitted for arbitration hereunder is arbitrable. The arbitrator shall decide
all issues submitted for arbitration according to the terms of the Plan, this
Agreement (except for breaches of any of the Participant’s obligations and
restrictions set forth in Exhibits A and B to this Agreement), existing Company
policy, and applicable substantive Delaware State and U.S. federal law and shall
have the authority to award any remedy or relief permitted by such laws. The
final decision of the EB Committee with respect to a Plan Dispute shall be
upheld unless such decision was arbitrary or capricious. The decision of the
arbitrator shall be final, conclusive, not subject to appeal, and binding and
enforceable in any applicable court.


(ii)     The Participant understands and agrees that, pursuant to this
Agreement, both the Participant and the Company or a Related Company waive any
right to sue each other in a court of law or equity, to have a trial by jury, or
to resolve disputes on a collective, or class, basis (except for breaches of any
of the Participant’s obligations and restrictions set forth in Exhibits A and B
to this Agreement), and that the sole forum available for the resolution of
Units Award Disputes and Units Damages Disputes is arbitration as provided in
this paragraph 25. If an arbitrator or court finds that the arbitration
provisions of this Agreement are not enforceable, both Participant and the
Company or a Related Company understand and agree to waive their right to trial
by jury of any Units Award Dispute or Units Damages Dispute. This dispute
resolution procedure shall not prevent either the Participant or the Company or
a Related Company from commencing an action in any court of competent
jurisdiction for the purpose of obtaining injunctive relief to prevent
irreparable harm pending and in aid of arbitration hereunder; in such event,
both the Participant and the Company or a Related Company agree that the party
who commences the action may proceed without necessity of posting a bond.


(iii) In consideration of the Participant’s agreement in paragraph (ii) above,
the Company or a Related Company will pay all filing, administrative and
arbitrator’s fees incurred in connection with the arbitration proceedings. If
the AAA requires the Participant to pay the initial filing fee, the Company or a
Related Company will reimburse the Participant for that fee. All other fees
incurred in connection with the arbitration proceedings, including but not
limited to each party’s attorney’s fees, will be the responsibility of such
party.


(iv) The parties intend that the arbitration procedure to which they hereby
agree shall be the exclusive means for resolving all Units Award Disputes and
Units Damages Disputes (subject to the mandatory EB Committee procedure provided
for in paragraph 25(b) above). Their agreement in this regard shall be
interpreted as broadly and inclusively as reason permits to realize that intent.


(v) The Federal Arbitration Act (“FAA”) shall govern the enforceability of this
paragraph 25. If for any reason the FAA is held not to apply, or if application
of the FAA requires consideration of state law in any dispute arising under this
Agreement or subject to this dispute resolution provision, the laws of the State
of Delaware shall apply without giving effect to the conflicts of laws
provisions thereof.


(vi) To the extent an arbitrator determines that the Participant was not
terminated for Cause and is entitled to the PSUs or any other benefits under the
Plan pursuant to the provisions applicable to an involuntary termination without
Cause, the Participant’s obligation to execute a separation agreement
satisfactory to Verizon as provided under paragraph 7(c)(2) shall remain
applicable in order to receive the benefit of any PSUs pursuant to this
Agreement.
26. Additional Remedies. Notwithstanding the dispute resolution procedures,
including arbitration, of paragraph 25 of this Agreement, and in addition to any
other rights or remedies, whether legal, equitable, or otherwise, that each of
the parties to this Agreement may have


7

--------------------------------------------------------------------------------





(including the right of the Company to terminate the Participant for Cause or to
involuntarily terminate the Participant without Cause), the Participant
acknowledges that—
(a) The Participant’s obligations and restrictions set forth in Exhibits A and B
to this Agreement are essential to the continued goodwill and profitability of
the Company and any Related Company;
(b) The Participant has broad-based skills that will serve as the basis for
other employment opportunities that are not prohibited by the Participant’s
obligations and restrictions set forth in Exhibits A and B to this Agreement;
(c) When the Participant’s employment with the Company or any Related Company
terminates, the Participant shall be able to earn a livelihood without violating
any of the Participant’s obligations and restrictions set forth in Exhibits A
and B to this Agreement;
(d) Irreparable damage to the Company or any Related Company shall result in the
event that the Participant’s obligations and restrictions set forth in Exhibits
A and B to this Agreement are not specifically enforced and that monetary
damages will not adequately protect the Company and any Related Company from a
breach of any of such Participant obligations and restrictions;
(e) If any dispute arises concerning the violation or anticipated or threatened
violation by the Participant of any of the Participant’s obligations and
restrictions set forth in Exhibits A or B to this Agreement, an injunction may
be issued restraining such violation pending the determination of such
controversy, and no bond or other security shall be required in connection
therewith;
(f) The Participant’s obligations and restrictions set forth in Exhibits A and B
to this Agreement shall continue to apply after any expiration, termination, or
cancellation of this Agreement;
(g) The Participant’s breach of any of the Participant’s obligations and
restrictions set forth in Exhibits A and B to this Agreement, including, for
example, any breach of the Participant’s non-competition, non-solicitation or
confidentiality restrictions, shall result in the Participant’s immediate
forfeiture of all rights and benefits, including all PSUs and DEUs, under this
Agreement; and
(h) All disputes relating to the Participant’s obligations and restrictions set
forth in Exhibits A and B to this Agreement, including their interpretation and
enforceability and any damages (including but not limited to damages resulting
in the forfeiture of an award or benefits under this Agreement) that may result
from the breach of such Participant obligations and restrictions shall not be
subject to the dispute resolution procedures, including arbitration, of
paragraph 25 of this Agreement, but shall instead be determined in a court of
competent jurisdiction.


8

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Exhibit A - Participant’s Obligations

--------------------------------------------------------------------------------



As part of the Agreement to which this Exhibit A is attached, you, the
Participant, agree to the following obligations:
 
1. Effect of a Material Restatement of Financial Results; Recoupment; Company
Policies Regarding Securities Transactions.


(a) General. Notwithstanding anything in this Agreement to the contrary, you
agree that, with respect to all PSUs granted to you on or after January 1, 2007
and all short-term incentive awards made to you on or after January 1, 2007, to
the extent the Company or any Related Company is required to materially restate
any financial results based upon your willful misconduct or gross negligence
while employed by the Company or any Related Company (and where such restatement
would have resulted in a lower payment being made to you), you will be required
to repay all previously paid or deferred (i) PSUs and (ii) short-term incentive
awards that were provided to you during the performance periods that are the
subject of the restated financial results, plus a reasonable rate of interest.
For purposes of this paragraph, “willful misconduct” and “gross negligence”
shall be as determined by the Committee. The Audit Committee of the Verizon
Board of Directors shall determine whether a material restatement of financial
results has occurred. If you do not repay the entire amount required under this
paragraph, the Company may, to the extent permitted by applicable law, offset
your obligation to repay against any source of income available to it, including
but not limited to any money you may have in your nonqualified deferral
accounts.


(b) Requirements of Recoupment Policy or Applicable Law. The repayment rights
contained in paragraph 1(a) of Exhibit A shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under law or in
equity, including, without limitation, (i) any right that the Company may have
under any Company recoupment policy that may apply to you, or (ii) any right or
obligation that the Company may have regarding the clawback of “incentive-based
compensation” under Section 10D of the Securities Exchange Act of 1934, as
amended (as determined by the applicable rules and regulations promulgated
thereunder from time to time by the U.S. Securities and Exchange Commission) or
under any other applicable law. By accepting this award of PSUs, you agree and
consent to the Company’s application, implementation and enforcement of any such
Company recoupment policy (as it may be in effect from time to time) that may
apply to you and any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation and expressly agree that the
Company may take such actions as are permitted under any such policy (as
applicable to you) or applicable law, such as the cancellation of PSUs and
repayment of amounts previously paid or deferred with respect to any previously
granted PSUs or short-term incentive awards, without further consent or action
being required by you.


(c) Company Policies Regarding Securities Transactions. By accepting this award
of PSUs, you agree to comply with all Company policies regarding trading in
securities or derivative securities (including, without limitation, the
Company’s policies prohibiting trading on material inside information regarding
the Company or any business with which the Company does business, the Company’s
policies prohibiting engaging in financial transactions that would allow you to
benefit from a devaluation of the Company’s securities, and any additional
policy that the Company may adopt prohibiting you from hedging your economic
exposure to the Company’s securities), as such policies are in effect from time
to time and for as long as such policies are applicable to you.




2. Definitions. Except where clearly provided to the contrary or as otherwise
defined in this Exhibit A, all capitalized terms used in this Exhibit A shall
have the definitions given to those terms in the Agreement to which this Exhibit
A is attached.


3. Agreement to Participant’s Obligations. You shall indicate your agreement to
the obligations and restrictions set forth in this Exhibit A in accordance with
the instructions provided in the Agreement, and your acceptance of the Agreement
shall include your acceptance of such obligations and restrictions. As stated in
paragraph 21 of the Agreement, you and Verizon hereby expressly agree that the
use of electronic media to indicate confirmation, consent, signature,
acceptance, agreement and delivery shall be legally valid and have the same
legal force and effect as if you and Verizon executed this Exhibit A in paper
form.


9

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Exhibit B – Non-Competition, Non-Solicitation, Confidentiality and Other
Obligations

--------------------------------------------------------------------------------



As part of the Agreement to which this Exhibit B is attached, and in
consideration for the grant of PSUs under the Agreement, you (the Participant),
and the Company or any Related Company which employs or employed you, agree to
the following obligations:


1. Non-competition.


(a) Prohibited Conduct. During the period of your employment with the Company or
any Related Company, and for a period ending twelve (12) months following a
termination of your employment for any reason with the Company or any Related
Company, you shall not, without the prior written consent of the Executive Vice
President and Chief Administrative Officer of Verizon (or his or her designee):


(1) personally engage in Competitive Activities (as defined below); or


(2) work for, own, manage, operate, control, or participate in the ownership,
management, operation, or control of, or provide consulting or advisory services
to, any person, partnership, firm, corporation, institution or other entity
engaged in Competitive Activities, or any company or person affiliated with such
person, partnership, firm, corporation, institution or other entity engaged in
Competitive Activities; provided that your purchase or holding, for investment
purposes, of securities of a publicly traded company shall not constitute
“ownership” or “participation in the ownership” for purposes of this paragraph
so long as your equity interest in any such company is less than a controlling
interest;


provided that this paragraph (a) shall not prohibit you from (i) being employed
by, or providing services to, a consulting firm, provided that you do not
personally engage in Competitive Activities or provide consulting or advisory
services to any person, partnership, firm, corporation, institution or other
entity engaged in Competitive Activities, or any person or entity affiliated
with such person, partnership, firm, corporation, institution or other entity
engaged in Competitive Activities, or (ii) engaging in the practice of law as an
in-house counsel, sole practitioner or as a partner in (or as an employee of or
counsel to) a corporation or law firm in accordance with applicable legal and
professional standards. Exception (ii), however, does not apply to you engaging
in Competitive Activities or providing services to any person, partnership,
firm, corporation, institution or other entity engaged in Competitive
Activities, wherein such engagement or services being provided are not primarily
the practice of law.


(b) Competitive Activities. For purposes of the Agreement, to which this Exhibit
B is attached,
“Competitive Activities” means any activities relating to products or services
of the same or similar type as the products or services (1) which were or are
sold (or, pursuant to an existing business plan, will be sold) to paying
customers of the Company or any Related Company, and (2) for which you have any
direct or indirect responsibility or any involvement to plan, develop, manage,
market, sell, oversee, support, implement or perform, or had any such
responsibility or involvement within your most recent 24 months of employment
with the Company or any Related Company. Notwithstanding the previous sentence,
an activity shall not be treated as a Competitive Activity if the geographic
marketing area of such same or similar products or services does not overlap
with the geographic marketing area for the applicable products and services of
the Company or any Related Company.


2. Interference With Business Relations. During the period of your employment
with the Company or any Related Company, and for a period ending twelve (12)
months following a termination of your employment for any reason with the
Company or any Related Company, you shall not, without the prior written consent
of the Executive Vice President and Chief Administrative Officer of Verizon (or
his or her designee):


(a) recruit, induce or solicit, directly or indirectly, any employee of the
Company or Related Company who was employed by the Company or any Related
Company prior to or as of your termination date and whom you worked with or had
contact with, or had confidential information about, while employed by the
Company or any Related Company for employment or for retention as a consultant
or service provider to any person or entity;


(b) hire or participate (with another person or entity) in the process of
recruiting, soliciting or hiring, directly or indirectly, (other than for the
Company or any Related Company) any person who is then an employee of the
Company or any Related Company whom you worked with or had contact with, or had
confidential information about, while employed by the Company or any Related
Company, or provide, directly or indirectly, names or other information about
any employees of the Company or Related Company whom you worked with or had
contact with, or had confidential information about, while employed by the
Company or any Related Company to any person or entity (other than to the
Company or any Related Company) under circumstances that could lead to the use
of any such information for purposes of recruiting, soliciting or hiring any
such employee for any person or entity;


(c) interfere, or attempt to interfere, directly or indirectly, with any
relationship of the Company or any Related Company with any of its employees,
agents, or representatives;


(d) solicit or induce, or in any manner attempt to solicit or induce, directly
or indirectly, any client, customer, or Prospect (defined below) of the Company
or any Related Company (1) to cease being, or not to become, a customer of the
Company or any Related Company, or (2) to divert any business of such customer
or Prospect from the Company or any Related Company; or


10

--------------------------------------------------------------------------------







(e) otherwise interfere with, disrupt, or attempt to interfere with or disrupt,
directly or indirectly, the relationship, contractual or otherwise, between the
Company or any Related Company and any of its customers, clients, Prospects,
suppliers, vendors, service providers, developers, joint ventures, equity
investments or partners, inventors, consultants, employees, agents, or
representatives.


For purposes of this paragraph 2, “Prospect” shall mean any person or entity
from whom or which any business was being solicited by Verizon or any Related
Company within the most recent 12 month period of your employment.
 
3. Proprietary And Confidential Information. You shall at all times, including
after any termination of your employment with the Company or any Related
Company, preserve the confidentiality of all Proprietary Information (defined
below) and trade secrets of the Company or any Related Company, and you shall
not use for the benefit of yourself or any person, other than the Company or a
Related Company, or disclose to any person, except and to the extent that
disclosure of such information is authorized under applicable laws or
regulations (e.g., “whistleblower” laws such as 18 USC 1833(b) described below),
any Proprietary Information or trade secrets of the Company or any Related
Company. “Proprietary Information” means any information or data related to the
Company or any Related Company, including information entrusted to the Company
or a Related Company by others, which has not been fully disclosed to the public
by the Company or a Related Company, which is treated as confidential or
otherwise protected within the Company or any Related Company or is of value to
competitors, such as strategic or tactical business plans; undisclosed business,
operational or financial data; ideas, processes, methods, techniques, systems,
models, devices, programs, computer software, or related information; documents
relating to regulatory matters or correspondence with governmental entities;
information concerning any past, pending, or threatened legal dispute; pricing
or cost data; the identity, reports or analyses of business prospects; business
transactions (including those that are contemplated or planned); research data;
personnel information or data; identities of suppliers to the Company or any
Related Company or users or purchasers of the Company’s or Related Company’s
products or services; the Agreement to which this Exhibit B is attached; and any
other non-public information pertaining to or known by the Company or a Related
Company, including confidential or non-public information of a third party that
you know or should know the Company or a Related Company is obligated to
protect. Section 18 USC 1833(b) provides that “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b).


4. Return Of Company Property; Ownership of Intellectual Property Rights. You
agree that on or before termination of your employment for any reason with the
Company or any Related Company, you shall return to the Company all property
owned by the Company or any Related Company or in which the Company or any
Related Company has an interest or to which the Company or any Related Company
has any obligation, including any and all files, documents, data, records and
any other non-public information (whether on paper or in tapes, disks, memory
devices, or other machine-readable form), office equipment, credit cards, and
employee identification cards. You acknowledge that the Company (or, as
applicable, a Related Company) is the rightful owner of, and you hereby do grant
and assign, all right, title and interest in and to any programs; ideas,
inventions and discoveries (patentable or unpatentable); works of authorship,
data, information, and other copyrightable material; and trademarks that you may
have originated, created or developed, or assisted or participated in
originating, creating or developing, during your period of employment with the
Company or a Related Company, including all intellectual property rights in or
based on the foregoing, where any such origination, creation or development (a)
involved any use of Company or Related Company time, information or resources,
(b) was made in the exercise of any of your duties or responsibilities for or on
behalf of the Company or a Related Company, or (c) was related to (i) the
Company’s or a Related Company’s past, present or future business, or (ii) the
Company’s or a Related Company’s actual or demonstrably anticipated research,
development or procurement activities. You shall at all times, both before and
after termination of your employment, cooperate with the Company (or, as
applicable, any Related Company) and its representatives in executing and
delivering documents requested by the Company or a Related Company, and taking
any other actions, that are necessary or requested by the Company or a Related
Company to assist the Company or any Related Company in patenting, copyrighting,
protecting, registering, or enforcing any programs; ideas, inventions and
discoveries (patentable or unpatentable); works of authorship, data,
information, and other copyrightable material; trademarks; or other intellectual
property rights, and to vest title thereto solely in the Company (or, as
applicable, a Related Company).


5. Nondisparagement. You agree to take no action that would cause the Company or
any Related Company (including its present and former employees and directors)
embarrassment or humiliation or otherwise cause or contribute to the Company or
any Related Company (including its present and former employees and directors)
being held in a negative light or in disrepute by the general public or the
Company’s or any Related Company's clients, shareholders, customers, federal or
state regulatory agencies, employees, agents, officers, or directors. Nothing in
this provision prohibits you from providing truthful testimony as required by
law or to a government authority with jurisdiction over the Company or a Related
Company in connection with an investigation by that authority, as to a possible
violation of applicable law.


6. Definitions. Except where clearly provided to the contrary or as otherwise
defined in this Exhibit B, all capitalized terms used in this Exhibit B shall
have the definitions given to those terms in the Agreement to which this Exhibit
B is attached.


7. Agreement to Non-Competition, Non-Solicitation, Confidentiality and Other
Obligations.


(a)
You acknowledge that the geographic boundaries, scope of prohibited activities,
and time duration of the restrictions set forth in paragraphs 1 and 2 above are
reasonable in nature and are no broader than are necessary to maintain the
confidential information,



11

--------------------------------------------------------------------------------





trade secrets and the goodwill of the Company and its Related Companies and to
protect the other legitimate business interests of the Company and its Related
Companies and are not unduly restrictive on you. In addition, you and the
Company agree and intend that the covenants contained in paragraphs 1 and 2
shall be deemed to be a series of separate covenants and agreements, one for
each and every county or political subdivision of each applicable state of the
United States and each country of the world. It is the desire and intent of the
parties hereto that the provisions of this Exhibit B be enforced to the fullest
extent permissible under the governing laws and public policies of the State of
New Jersey, and to the extent applicable, each jurisdiction in which enforcement
is sought. Accordingly, if any provision in this Exhibit B or deemed to be
included in this Exhibit B shall be adjudicated to be invalid or unenforceable,
such provision, without any action on the part of the parties hereto, shall be
deemed amended to delete or to modify (including, without limitation, a
reduction in duration, geographical area or prohibited business activities) the
portion adjudicated to be invalid or unenforceable, such deletion or
modification to apply only with respect to the operation of such provision in
the particular jurisdiction in which such adjudication is made, and such
deletion or modification to be made only to the extent necessary to cause the
provision as amended to be valid and enforceable.

(b)
You shall indicate your agreement to the obligations and restrictions set forth
in this Exhibit B in accordance with the instructions provided in the Agreement,
and your acceptance of the Agreement shall include your acceptance of such
obligations and restrictions. As stated in paragraph 21 of the Agreement, you
and Verizon hereby expressly agree that the use of electronic media to indicate
confirmation, consent, signature, acceptance, agreement and delivery shall be
legally valid and have the same legal force and effect as if you and Verizon
executed this Exhibit B in paper form.


(c)
You acknowledge that you have been advised in writing to, and have had the
opportunity to, consult with counsel of your choice concerning the terms and
conditions of this Exhibit B and that you have been provided with at least ten
(10) business days to review and consider this Exhibit B prior to accepting it.

8. Governing Law and Non-exclusive Forum. The parties expressly agree: (a) that,
because the Plan is centrally administered in the State of New Jersey by
employees of a Verizon Communications Inc. affiliate, the subject matter of this
Exhibit B bears a reasonable relationship to the State of New Jersey; (b) that
this Exhibit B is made under, shall be construed in accordance with, and
governed in all respects by the laws of the State of New Jersey without giving
effect to that jurisdiction’s choice of law rules, except to the extent that the
terms of Massachusetts General Laws chapter 149, section 24L apply; and (c) the
parties consent to the non-exclusive jurisdiction and venue of the courts of the
State of New Jersey, and the federal courts of the United States of America
located in the State of New Jersey, over any action, claim, controversy or
proceeding arising under this Exhibit B, and irrevocably waive any objection
they may now or hereafter have to the non-exclusive jurisdiction and venue of
such courts.


12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
hereof.




VERIZON COMMUNICATIONS, INC.:


By:



Todd N. Brooks
Senior Vice President – Compensation & Benefits




THE PARTICIPANT:




13